                                                                      1
     i9p2tyuC kjc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,                   New York, N.Y.

4               v.                               15 Cr. 333(LTS)

5    ANDREI TYURIN,

6                     Defendant.

7    ------------------------------x             Conference

8                                                September 25, 2018
                                                 2:10 p.m.
9

10   Before:

11                        HON. LAURA TAYLOR SWAIN,

12                                               District Judge

13

14
                                   APPEARANCES
15
     GEOFFREY S. BERMAN
16        United States Attorney for the
          Southern District of New York
17   BY: EUN YOUNG CHOI
          Assistant United States Attorney
18

19   MIEDEL & MYSLIWIEC, LLP
          Attorneys for Defendant
20   BY: FLORIAN MIEDEL

21

22   ALSO PRESENT:

23   LIUBOV SHAMSHINA, Russian Interpreter

24   SPECIAL AGENT MICHAEL DENICOLA, F.B.I.

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       2
     i9p2tyuC kjc

1             (Case called)

2             THE DEPUTY CLERK:    This case is United States of

3    America v. Tyurin.

4             THE COURT:    Counsel.

5             MS. CHOI:     Good afternoon, your Honor.    Eun Young

6    Choi on behalf of the government.    With me at counsel table is

7    Michael DeNicola, Special Agent with the Federal Bureau of

8    Investigation.

9             THE COURT:    Good afternoon.

10            AGENT DE NICOLA:    Good afternoon.

11            MR. MIEDEL:    Good afternoon, your Honor.   Florian

12   Miedel for Mr. Tyurin.

13            THE COURT:    Good afternoon, Mr. Miedel; and good

14   afternoon, Mr. Tyurin.

15            Madam Interpreter, you are interpreting today from

16   English to Russian and Russian to English.     Is that correct?

17            THE INTERPRETER:    Correct, your Honor.

18            THE COURT:    Mr. Tyurin, if you have any difficulty

19   hearing through the earphones or understanding the

20   interpretation, please let Mr. Miedel know or raise your hand.

21            Are you understanding everything clearly so far?

22            THE DEFENDANT:    Yes.

23            THE COURT:    Thank you.

24            Ms. Choi, may I have a status report, please?

25            MS. CHOI:    Yes, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       3
     i9p2tyuC kjc

1              The defendant arrived in the district on September 7

2    and was arraigned and presented to Judge Pitman that day.

3              Since your Honor had set the initial pretrial

4    conference for today, that's what we are here for.

5              No speedy trial time has run since time was excluded

6    by Judge Pitman on that date.

7              The government has produced to the defense its initial

8    discovery production, where it prioritized the evidence with

9    regard to Mr. Tyurin, specifically, attribution evidence that

10   is both in original language, mostly Russian, as well as

11   English translations for counsel.     It was produced pursuant to

12   a proposed protective order that both parties have signed and I

13   believe I handed up to your Honor's deputy earlier today.

14             THE COURT:    Yes.   I have it here.   I have reviewed it,

15   and I am prepared to sign it.     I will do that now.

16             MS. CHOI:    Thank you, your Honor.

17             THE COURT:    And we will enter this on the ECF system.

18             MS. CHOI:    Yes, your Honor.   Thank you so much.

19             THE COURT:    Thank you.

20             MS. CHOI:    Just to give your Honor a sort of overview

21   of the discovery in this case, thus that the court's informed,

22   there are three categories of discovery from the government's

23   view.   The first is what has already been produced to the

24   defense, which is approximately 3,500 pages of written

25   electronic chats between the defendant & Co conspirators that


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                        4
     i9p2tyuC kjc

1    are mainly in Russian and have been translated into English for

2    counsel's review.     That is the main crux of the evidence that

3    will be relied on by the government, along with some items that

4    have been isolated from devices that have been seized pursuant

5    to the investigation from other coconspirators that the

6    government would also rely on with regard to attribution and

7    proving that the defendant is part of the conspiracy in the

8    offense charges in the indictment.

9              The second category of evidence is --

10             THE COURT:    Would you slow down just a little bit?

11             MS. CHOI:    Sure.

12             The second category of devices are, as I alluded to

13   before, the seized electronic devices that were seized pursuant

14   to other arrests of other defendants in this case, mainly in

15   Israel.   Those would probably be about one to two terabytes

16   worth of data.   Again, we made efforts to take from there the

17   items that we would rely upon as Rule 16 and produce them in

18   this first sort of wave so that defense counsel needn't wait to

19   review those devices, but we would be producing and making

20   available those devices to defense counsel at some future date.

21             And then the third category would be data from the

22   victim companies themselves, which would mainly consist of logs

23   from those companies to evidence the fact of the intrusion as

24   well as data regarding the various customers from those

25   companies whose data was stolen.     That will be pretty


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       5
     i9p2tyuC kjc

1    significant.   I think it will end up being several terabytes.

2             As one litmus test, victim one in the indictment, the

3    data from them is approximately three to four terabytes alone.

4             We have talked to defense counsel about prioritizing

5    the type of discovery so as to not overwhelm him.    I think we

6    have agreed, at least preliminarily, to hold back on producing

7    that data as a copy to see whether or not defense wants a copy

8    to review or is fine with reviewing it by inspection, etc., and

9    that we would work with defense counsel to make sure that, to

10   the extent there were particular items he is interested in, we

11   can provide them to him as opposed to giving him all of the

12   data and asking for him to review it himself, so . . .

13            THE COURT:    Is that data in searchable or manipulable

14   form, or is it just a bajillion pages of lists --

15            MS. CHOI:    Well, right, printing it, I think, would

16   not make sense.   It is in database form for some of it, but it

17   is also not in easily queriable form.    So to the extent that we

18   go down that road, meaning if defense counsel consults with the

19   client, decides that is a trial is likely, we would sit down

20   with defense counsel and make sure that he or any experts that

21   he may retain have an understanding of what this data is.    We

22   can run queries for them or they can review it.     But it doesn't

23   make sense -- I think it doesn't make sense sort of making up

24   programs and code to make that happen until we get a sense of

25   what exactly defense would want from that.    So we have not made


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                        6
     i9p2tyuC kjc

1    efforts to produce that in raw data form to the defense as of

2    now.

3             THE COURT:   So I understand that you are prepared to

4    work collaboratively with the defense as the defense formulates

5    its view of its needs for access to the material to be able to

6    do that in an efficient and informative way?

7             MS. CHOI:    Yes, your Honor.   I think that is the only

8    way to go about this, given the size of the data involved.

9             And one other thing I wanted to note for the record,

10   it is not our view that any of the evidence that we have

11   collected to date the defendant himself would have a Fourth

12   Amendment claim to, nor do we intend to introduce any

13   postarrest statements from the defendant, so I don't think that

14   there are sort of those traditional suppression motions that

15   would be at play here.

16            That being said, the defendant and his counsel haven't

17   had the ability to review the discovery -- we have just given

18   it to them today -- so we hope to have an open dialogue with

19   defense counsel to make sure that they have whatever discovery

20   for whatever motions they may be contemplating.

21            THE COURT:   Have you made arrangements for the

22   defendant to have access to this first wave of material and

23   other material that you have produced?

24            MS. CHOI:    Yes, your Honor.   Just so you understand,

25   the protective order is designed to limit the ability of the


                    SOUTHERN DISTRICT REPORTERS, P.C.
                              (212) 805-0300
                                                                      7
     i9p2tyuC kjc

1    defense counsel to give to the defendant unredacted versions of

2    the production mainly because a lot of the communications

3    include a lot of individual victims' personal identifying

4    information.   We are undergoing efforts now to redact just a

5    Russian copy of those.    I understood that the defendant can

6    review them in the MCC at his leisure.    As of now -- and

7    defense counsel has agreed to this -- we have given the full

8    copies to defense counsel, and he can obviously review them in

9    the presence of his client, but we are working towards getting

10   the redacted copies shortly.    It is 3,000 pages worth of chats,

11   so it is taking a little bit of time, but we will do it on a

12   rolling basis and hopefully can get that done in the next week

13   or two weeks at most.

14            THE COURT:    What time frame do you project for the

15   entirety of the discovery that you plan to produce in the first

16   and second waves?

17            MS. CHOI:    We think that we could likely get that done

18   in the next two months, if not less.    I think it is that third

19   category, as your Honor seems to understand by the nature of

20   your question, that may be a little bit trickier.   So if

21   defense counsel would like the government to start preparing

22   that data, we will go to the victim companies and make sure we

23   can get that process started to produce that.    But as of now we

24   are sticking with the first two categories of discovery.

25            THE COURT:    I will leave it to Mr. Miedel to get in


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                       8
     i9p2tyuC kjc

1    touch with you as and when he wants to prepare for access to

2    the third category of discovery.

3             Would you make a statement for the record as to victim

4    identification and notification in connection with these

5    proceedings.

6             MS. CHOI:    Yes, your Honor.

7             There are various victim companies that have been --

8    that are alluded to in the indictment.    I think a total of 12.

9    It has been the practice in this case that we are in contact

10   with those victim companies through their counsel.   We made

11   them aware of the fact that Mr. Tyurin was arriving and had

12   been extradited the day of, and we will be communicating with

13   them going forward with regard to any future days.

14            THE COURT:    So you will inform them of court dates as

15   required by the statute.

16            MS. CHOI:    Yes, your Honor.

17            THE COURT:    Very good.

18            Have you and Mr. Miedel discussed an appropriate time

19   frame for the next conference?

20            MS. CHOI:    I think that, given sort of the state of

21   play, three months might be an appropriate period of time, so

22   that we can continue to produce discovery and work through this

23   iterative process with defense counsel, deal with other items.

24   Obviously Mr. Miedel can -- I think that's right.    Mr. Miedel

25   can correct me if I am wrong.


                    SOUTHERN DISTRICT REPORTERS, P.C.
                              (212) 805-0300
                                                                         9
     i9p2tyuC kjc

1               THE COURT:    It is an opening bid.

2               MS. CHOI:    Three months is the opening bid.

3               THE COURT:    All right.   Thank you, Ms. Choi.

4               Mr. Miedel.

5               MR. MIEDEL:    Your Honor, I'm in agreement with

6    everything Ms. Choi said.      If it becomes clear that we can move

7    more quickly after the review of the first and possibly second

8    tranche of the discovery, I would be happy to contact the court

9    and set up an earlier conference, but I think at this point

10   three months makes sense.

11              THE COURT:    Very good.   So we will set a date three

12   months out.    Should you wish to come back to court earlier, you

13   will just speak with each other and reach out to chambers and

14   we will accommodate you.

15              Ms. Ng, may I have a date about three months out from

16   here.

17              THE DEPUTY CLERK:    Thursday, December 13, 2018, at 2

18   p.m.

19              THE COURT:    Is everyone available on December 13 at

20   2:00?

21              MR. MIEDEL:    I'm actually in White Plains on that day.

22              THE DEPUTY CLERK:    December 11, 2018, that's Tuesday,

23   at 2:00.

24              MS. CHOI:    That works for the government, your Honor.

25              THE COURT:    Very good.   So the next conference will be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         10
     i9p2tyuC kjc

1    on December 11 at 2 in the afternoon.

2             Is there a request for exclusion from speedy trial

3    computations of the time from now until December 11?

4             MS. CHOI:    Yes, your Honor.    The government would move

5    at this time for such an exclusion under the Speedy Trial Act,

6    given the complexity of this case, so as to allow the

7    government to continue to produce items to the defense and for

8    the defense to review those items and for the parties to engage

9    in any preliminary plea negotiations.

10            THE COURT:    Any objections?

11            MR. MIEDEL:    No objection, your Honor.

12            THE COURT:    The request is granted for the reasons

13   summarized by Ms. Choi on the record.      The court finds that the

14   ends of justice served by the granting of an exclusion from

15   speedy trial computations for the period from today's date

16   through December 11, 2018, outweigh the best interests of the

17   public and the defendant in a speedy trial.      Accordingly, the

18   time period is excluded prospectively.

19            Is there anything further that we should take up

20   together this afternoon?

21            MS. CHOI:    Not from the government, your Honor.

22            MR. MIEDEL:    No, your Honor.    Thank you.

23            THE COURT:    Thank you all.    Keep well, and I look

24   forward to seeing you in December.      We are adjourned.

25                                   oOo


                    SOUTHERN DISTRICT REPORTERS, P.C.
                              (212) 805-0300
